DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites the limitation “the target detection level.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 includes a similar recitation and is also rejected for at least this reason.

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achour et al. (US 2019/0173196 Al); hereinafter “Achour”).

Regarding claim 1, 
	Achour teaches:
A method implemented in a vehicle, comprising: 
obtaining, using a processor, elevation information and determining a change in elevation of the vehicle; ([0047] – data and measurements are used to determine the change in elevation of a roadway,)
determining, using the processor, that the change in elevation indicates an increase or a decrease in the elevation of the vehicle; ([0046] – map information that is derived from elevation and is applicable to multiple controls of the vehicle, such as slope in degrees; Fig. 13, element 1306)
and adjusting, by the processor, for a radar system of the vehicle, a range of detection ([0058] – The metastructure antenna in the radar detection unit receives control information to respond to environmental information so that it changes the beam scanning scope, the form of the beam and the direction of the beam) or a detection threshold that defines a minimum criteria required to declare a detection (as best understood, this limitation recites an element in the alternative and does not require this element) based on the determining that the change in elevation indicates the increase or the decrease in the elevation of the vehicle.  ([0048] – If there is a change in elevation (1306), the system adjusts autonomous control and sensors to manage the change (1308).)
Regarding claim 11, 
	Achour teaches:
A system in a vehicle, the system comprising: 
a global navigation satellite system configured to provide the elevation of the vehicle; ([0045] – Additional units are used to access information from a variety of sources… such as GPS information 912)
and a processor configured to obtain the elevation of the vehicle and determine that a change in elevation of the vehicle indicates an increase or a decrease in the elevation of the vehicle, ([0046] – map information that is derived from elevation and is applicable to multiple controls of the vehicle, such as slope in degrees; Fig. 13, element 1306)
and to adjust, for a radar system of the vehicle, a range of detection ([0058] – The metastructure antenna in the radar detection unit receives control information to respond to environmental information so that it changes the beam scanning scope, the form of the beam and the direction of the beam) or a detection thre
shold that defines a minimum criteria required to declare a detection (as best understood, this limitation recites an element in the alternative and does not require this element) based on the change in elevation being the increase or the decrease in the elevation of the vehicle.  ([0048] – If there is a change in elevation (1306), the system adjusts autonomous control and sensors to manage the change (1308).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-4, 6-8, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Achour in view of Holzheimer et al. (US 2010/0253573 Al; hereinafter “Holzheimer”).

Regarding claim 2, 
	Achour teaches the invention as discussed and claimed above.

	Achour further teaches:
The method according to claim 1, further comprising increasing a weight given to a  individual sensors within a target detection module that tracks an energy level of detected reflections by the radar system based on the determining that the change in elevation indicates the decrease in the elevation of the vehicle.  ([0048] – applying environmental information in a sensor fusion system… If there is a change in elevation (1306), the system adjusts autonomous control and sensors; [0047] – the sensor fusion system 900 may… place a higher weight on one type of sensor)

Achour does not teach:
a clutter detection module that tracks an energy level of detected clutter by the radar system 

Holzheimer teaches:
a clutter detection module that tracks an energy level of detected clutter by the radar system ([0005] – The system controller may process the received waves by generating a threshold signal based on the calibration waves, and comparing the threshold signal to the operating waves.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Holzheimer’s known technique to Achour’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Achour teaches adjusting sensor weights within a target detection module in response to detection of change in elevation; (2) Holzheimer teaches a technique of clutter sensing as part of a target detection module; (3) Achour teaches that additional radar sensing settings may be adapted in response to change in elevation (Achour [0044] – there are many differentiations that vehicle manufacturers desire, including the ability to modify settings, rules, and controls in sensor fusion system 900. ). Holzheimer teaches that different weights can be given to the clutter detection model (Holzheimer [0005] – Additionally, the system controller may process operating waves and calibration waves in accordance with multiple signal conditioning algorithms). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by reducing clutter; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 3,
	Achour in view of Holzheimer teaches the invention as discussed and claimed above.

	Holzheimer further teaches:
The method according to claim 2, further comprising determining, as a clutter range, a range at which the level of detected clutter increases more than a threshold amount or increases above a threshold value.  ([0024] – Additionally, system 10 generates threshold signal 75 based on one or more calibration waves 40, and compares threshold signal 75 to received operating waves 50 to cancel a portion of received operating wave 50 corresponding to close clutter. A clutter range must be determined in order to cancel operating waves at which the level of detected clutter is above a threshold value)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Holzheimer’s known technique to Achour’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Achour teaches adjusting sensor weights in response to detection of change in elevation; (2) Holzheimer teaches a technique of clutter sensing; (3) Achour teaches that additional radar sensing settings may be adapted in response to change in elevation (Achour [0044] – there are many differentiations that vehicle manufacturers desire, including the ability to modify settings, rules, and controls in sensor fusion system 900. ). Holzheimer teaches that different weights can be given to the clutter detection model ([0005] – Additionally, the system controller may process operating waves and calibration waves in accordance with multiple signal conditioning algorithms). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by reducing clutter; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 4,
	Achour in view of Holzheimer teaches the invention as discussed and claimed above.

	Achour further teaches:
The method according to claim 3, wherein the adjusting includes decreasing the range of detection of the radar system.  ([0054] – when the vehicle 1500 will go up an incline, the vertical range is increased in a positive direction, while decreased for declines)

Regarding claim 6,
	Achour in view of Holzheimer teaches the invention as discussed and claimed above.

	Holzheimer further teaches:
The method according to claim 3, further comprising confirming that the detected clutter increases more than the threshold amount or increases above the threshold value across all azimuth angles at the clutter range.  ([0041] – each receiver 30 may be positioned a different respective distance, elevation angle, and azimuth angle from the reflecting object…  Thus, although reflected from the same object, received calibration waves 40 or operating waves 50 may arrive at each receiver 30 at different points in time. Waveform alignment determines the correct time reference for each received calibration wave 40 or operating wave 50 so that algorithmic processing may occur on the correct time sample simultaneously on all received calibration waves 40 or operating waves. [0049] – The metastructure antenna in the radar detection unit 104 (e.g., metastructure antenna 204 of FIG. 2) may scan up to 360° in the azimuth. All azimuth angles are checked when detecting whether detected clutter increases more than the threshold amount or increases above the threshold value. [Fig. 3] – allows for ability to process clutter at all azimuth angles.  )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Holzheimer’s known technique to Achour’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Achour teaches adjusting sensor weights in response to detection of change in elevation; (2) Holzheimer teaches a technique of clutter sensing; (3) Achour teaches that additional radar sensing settings may be adapted in response to change in elevation (Achour [0044] – there are many differentiations that vehicle manufacturers desire, including the ability to modify settings, rules, and controls in sensor fusion system 900. ). Holzheimer teaches that different weights can be given to the clutter detection model ([0005] – Additionally, the system controller may process operating waves and calibration waves in accordance with multiple signal conditioning algorithms). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by reducing clutter; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 7,
Achour teaches the invention as discussed and claimed above.

	Achour further teaches:
The method according to claim 1, further comprising increasing a weight given to a detection module that tracks an energy level by the radar system based on the determining that the change in elevation indicates the decrease in the elevation of the vehicle.  ([0047] – this map information is used for sensor control… the sensor fusion system 900 may then… place a higher weight on one type of sensor )

Achour does not teach:
a clutter detection module that tracks an energy level of detected clutter by the radar system 

Holzheimer teaches:
a clutter detection module that tracks an energy level of detected clutter by the radar system ([0005] – The system controller may process the received waves by generating a threshold signal based on the calibration waves, and comparing the threshold signal to the operating waves.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Holzheimer’s known technique to Achour’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Achour teaches adjusting sensor weights in response to detection of change in elevation; (2) Holzheimer teaches a technique of clutter sensing; (3) Achour teaches that additional radar sensing settings may be adapted in response to change in elevation (Achour [0044] – there are many differentiations that vehicle manufacturers desire, including the ability to modify settings, rules, and controls in sensor fusion system 900. ). Holzheimer teaches that different weights can be given to the clutter detection model ([0005] – Additionally, the system controller may process operating waves and calibration waves in accordance with multiple signal conditioning algorithms). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by reducing clutter; and (4) no additional findings based on the Graham factual inquiries are 

Regarding claim 8,
	Achour in view of Holzheimer teaches the invention as discussed and claimed above.

	Achour further teaches:
The method according to claim 7, further comprising determining, as a target detection level, an energy level reflected by the other vehicle in front of the vehicle.  ([Abstract] – The sensor fusion system has a radar detection unit with a metastructure antenna to direct a beamform in a field-of-view ("FoV") of the vehicle. The radar detection unit inherently determines an energy level reflected by a target, i.e. a target detection level.  [0030] – one echo arrives from a specific region in the FoV; this is similar to detecting the front of a car. In response, the antenna controller 21 may determine to narrow the beam width for a more focused view of that sector or area in the FoV.)
Regarding claim 12, 
	Achour teaches the invention as discussed and claimed above.

	Achour further teaches:

The system according to claim 11, wherein the processor is configured to increase a weight given to a  individual sensors within a target detection module that tracks an energy level of detected reflections by the radar system based on the determining that the change in elevation indicates the decrease in the elevation of the vehicle.  ([0048] – applying environmental information in a sensor fusion system… If there is a change in elevation (1306), the system adjusts autonomous control and sensors; [0047] – the sensor fusion system 900 may… place a higher weight on one type of sensor)
Achour does not teach:
a clutter detection module that tracks an energy level of detected clutter by the radar system 

Holzheimer teaches:
a clutter detection module that tracks an energy level of detected clutter by the radar system ([0005] – The system controller may process the received waves by generating a threshold signal based on the calibration waves, and comparing the threshold signal to the operating waves.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Holzheimer’s known technique to Achour’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Achour teaches adjusting sensor weights within a target detection module in response to detection of change in elevation; (2) Holzheimer teaches a technique of clutter sensing as part of a target detection module; (3) Achour teaches that additional radar sensing settings may be adapted in response to change in elevation (Achour [0044] – there are many differentiations that vehicle manufacturers desire, including the ability to modify settings, rules, and controls in sensor fusion system 900. ). Holzheimer teaches that different weights can be given to the clutter detection model (Holzheimer [0005] – Additionally, the system controller may process operating waves and calibration waves in accordance with multiple signal conditioning algorithms). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by reducing clutter; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 13,
	Achour in view of Holzheimer teaches the invention as discussed and claimed above.

	Holzheimer further teaches:
The system according to claim 12, wherein the processor is further configured to determine, as a clutter range, a range at which the level of detected clutter increases more than a threshold amount or increases above a threshold value.  ([0024] – Additionally, system 10 generates threshold signal 75 based on one or more calibration waves 40, and compares threshold signal 75 to received operating waves 50 to cancel a portion of received operating wave 50 corresponding to close clutter. A clutter range must be determined in order to cancel operating waves at which the level of detected clutter is above a threshold value)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Holzheimer’s known technique to Achour’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Achour teaches adjusting sensor weights in response to detection of change in elevation; (2) Holzheimer teaches a technique of clutter sensing; (3) Achour teaches that additional radar sensing settings may be adapted in response to change in elevation (Achour [0044] – there are many differentiations that vehicle manufacturers desire, including the ability to modify settings, rules, and controls in sensor fusion system 900. ). Holzheimer teaches that different weights can be given to the clutter detection model ([0005] – Additionally, the system controller may process operating waves and calibration waves in accordance with multiple signal conditioning algorithms). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved ; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 14,
	Achour in view of Holzheimer teaches the invention as discussed and claimed above.

	Achour further teaches:
The system according to claim 13, wherein the processor is configured to decrease the range of detection of the radar system to be less than the clutter range.  ([0054] – when the vehicle 1500 will go up an incline, the vertical range is increased in a positive direction, while decreased for declines. It would be obvious to one of ordinary skill in the art to decrease the range of detection to less than the clutter range in order to achieve a reading with acceptably low level of detected clutter.)

Regarding claim 16,
	Achour in view of Holzheimer teaches the invention as discussed and claimed above.

	Holzheimer further teaches:
The system according to claim 13, wherein the processor is further configured to confirm that the detected clutter increases more than the threshold amount or increases above the threshold value across all azimuth angles at the clutter range.  ([0041] – each receiver 30 may be positioned a different respective distance, elevation angle, and azimuth angle from the reflecting object…  Thus, although reflected from the same object, received calibration waves 40 or operating waves 50 may arrive at each receiver 30 at different points in time. Waveform alignment determines the correct time reference for each received calibration wave 40 or operating wave 50 so that algorithmic processing may occur on the correct time sample simultaneously on all received calibration waves 40 or operating waves.  All azimuth angles are checked when detecting whether detected clutter increases more than the threshold amount or increases above the threshold value. [Fig. 3] – allows for ability to process clutter at all azimuth angles.  )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Holzheimer’s known technique to Achour’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Achour teaches adjusting sensor weights in response to detection of change in elevation; (2) Holzheimer teaches a technique of clutter sensing; (3) Achour teaches that additional radar sensing settings may be adapted in response to change in elevation (Achour [0044] – there are many differentiations that vehicle manufacturers desire, including the ability to modify settings, rules, and controls in sensor fusion system 900. ). Holzheimer teaches that different weights can be given to the clutter detection model ([0005] – Additionally, the system controller may process operating waves and calibration waves in accordance with multiple signal conditioning algorithms). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by reducing clutter; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Achour in view of Holzheimer and further in view of Banaszak et al. (US 2008/0191930 Al; hereinafter “Banaszak”).

Regarding claim 5,
	Achour in view of Holzheimer teaches the invention as discussed and claimed above.
	
	Achour in view of Holzheimer does not teach:
The method according to claim 4, wherein the adjusting additionally includes increasing the detection threshold.  

	Banaszak teaches:
The method according to claim 4, wherein the adjusting additionally includes increasing the detection threshold.  ([0013] – Once a high clutter condition is detected, AD_THR is increased to provide high noise rejection. AD_THR (adaptive threshold) corresponds to detection threshold.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Banaszak’s known technique to Achour in view of Holzheimer’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Banaszak teaches a base technique of increasing an adaptive threshold in response to high clutter scenarios.; (2) Achour in view of Holzheimer teaches a base method of responses to change in elevation (changes in detection and clutter conditions) that includes a detection threshold; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual 

	
Regarding claim 9,

	Achour in view of Holzheimer and further in view of Banaszak teaches the invention as discussed and claimed above:
The method according to claim 8, wherein the adjusting includes increasing the detection threshold 
	
Banaszak further teaches:
The method according to claim 8, wherein the adjusting includes increasing the detection threshold to be at the target detection level ([0014] –  Referring to FIG. 3A, blocks 62-66 are executed on entry of the routine, and initialize the adaptive parameters based on the factory-calibrated target discrimination threshold CAL_THR… block 66 initializes AD_THR to CAL_THR. The factory-calibrated target discrimination threshold corresponds to the target detection threshold.  [0008] – the calibration process may involve setting the signal processor 20 in a calibration mode and placing a standard target in the center of the target detection zone at a predetermined distance from vehicle 10.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Banaszak’s known technique to Achour in view of Holzheimer’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Banaszak teaches a base technique of increasing an adaptive threshold in response to high clutter scenarios.; (2) Achour in view of Holzheimer teaches a base method of responses to change in elevation (changes in detection and clutter conditions) that includes a detection threshold; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 10,
	Achour in view of Holzheimer and further in view of Banaszak teaches the invention as discussed and claimed above.

	Banaszak further teaches:
The method according to claim 7, further comprising confirming that the target detection level is consistent across all azimuth angles. ([Fig. 3a] – calibrated target discrimination threshold is not adjusted for azimuth angle, i.e. same calibrated target discrimination threshold is used for all azimuth angles.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Banaszak’s known technique to Achour in view of Holzheimer’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) .


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Achour in view of Duque Biarge et al. (US 20190072667 A1; hereinafter “Duque Biarge”).

Regarding claim 17,
Achour teaches the invention as discussed and claimed above.

	Achour further teaches:
The system according to claim 11, wherein the processor is configured to increase a weight given to a ([0047] – this map information is used for sensor control… the sensor fusion system 900 may then… place a higher weight on one type of sensor )

Achour does not teach:
A target elevation tracking module that tracks an elevation of another vehicle in front of the vehicle

Duque Biarge teaches:
A target elevation tracking module that tracks an elevation of another vehicle in front of the vehicle ([Claim 9] – control provides enhanced accuracy for at least one selected from the group consisting of … elevation angle of a detected target.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Duque Biarge’s known technique to Achour’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Achour teaches adjusting sensor weights in response to detection of change in elevation; (2) Duque Biarge teaches a technique of target elevation angle sensing; (3) Achour teaches that additional radar sensing settings may be adapted in response to change in elevation (Achour [0044] – there are many differentiations that vehicle manufacturers desire, including the ability to modify settings, rules, and controls in sensor fusion system 900). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by reducing clutter; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 18,
	Achour in view of Duque Biarge teaches the invention as discussed and claimed above.

	Achour further teaches:
The system according to claim 17, wherein the processor is configured to determine, as a target detection level, an energy level reflected by the other vehicle in front of the vehicle.  ([Abstract] – The sensor fusion system has a radar detection unit with a metastructure antenna to direct a beamform in a field-of-view ("FoV") of the vehicle. The radar detection unit inherently determines an energy level reflected by a target, i.e. a target detection level.  It would be obvious to one of ordinary skill in the art to use another vehicle in front of the radar detection unit as a target.  [0030] – one echo arrives from a specific region in the FoV; this is similar to detecting the front of a car. In response, the antenna controller 21 may determine to narrow the beam width for a more focused view of that sector or area in the FoV.)

Claims 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achour in view of Holzheimer and further in view of Duque Biarge et al. (US 2008/0191930 Al; hereinafter “Banaszak”).

Regarding claim 15,
	Achour in view of Duque Biarge teaches the invention as discussed and claimed above.
	
	Achour in view of Duque Biarge does not teach:
The system according to claim 14, wherein the processor is additionally configured to increase the detection threshold.  

Banaszak teaches:
The system according to claim 14, wherein the processor is additionally configured to increase the detection threshold.  ([0013] – Once a high clutter condition is detected, AD_THR is increased to provide high noise rejection. AD_THR (adaptive threshold) corresponds to detection threshold.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Banaszak’s known technique to Achour in view of Duque Biarge’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Banaszak teaches a base technique of increasing an adaptive threshold in response to high clutter scenarios.; (2) Achour in view of Duque Biarge teaches a base method of responses to change in elevation (changes in detection and clutter conditions) that includes a detection threshold; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 19,
	Achour in view of Duque Biarge and further in view of Banaszak teaches the invention as discussed and claimed above:
The system according to claim 18, wherein the processor is configured to increase the detection threshold 

Banaszak further teaches:
The system according to claim 18, wherein the processor is configured to increase the detection threshold to be at  the target detection level and additionally to decrease the range of detection of the radar system.  ([0014] –  Referring to FIG. 3A, blocks 62-66 are executed on entry of the routine, and initialize the adaptive parameters based on the factory-calibrated target discrimination threshold CAL_THR… block 66 initializes AD_THR to CAL_THR. The factory-calibrated target discrimination threshold corresponds to the target detection threshold.  [0008] – the calibration process may involve setting the signal processor 20 in a calibration mode and placing a standard target in the center of the target detection zone at a predetermined distance from vehicle 10.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Banaszak’s known technique to Achour in view of Duque Biarge’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Banaszak teaches a base technique of increasing an adaptive threshold in response to high clutter scenarios.; (2) Achour in view of Duque Biarge teaches a base method of responses to change in elevation (changes in detection and clutter conditions) that includes a detection threshold; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 20,
	Achour in view of Duque Biarge and further in view of Banaszak teaches the invention as discussed and claimed above.

	Banaszak further teaches:
The system according to claim 17, wherein the processor is further configured to confirm that the target detection level is consistent across all azimuth angles. ([Fig. 3a] – calibrated target discrimination threshold is not adjusted for azimuth angle, i.e. same calibrated target discrimination threshold is used for all azimuth angles.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Banaszak’s known technique to Achour in view of Duque Biarge’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Banaszak teaches a base technique of increasing an adaptive threshold in response to high clutter scenarios.; (2) Achour in view of Duque Biarge teaches a base method of responses to change in elevation (changes in detection and clutter conditions) that includes a detection threshold; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANA CROSS/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648